Supreme Court

                                                              No. 2016-154-Appeal.
                                                              (PC 11-586)
              James Costantino                   :

                      v.                         :

         Ford Motor Company et al.               :


                                              ORDER


       The plaintiff, James Costantino, appeals from a judgment of the Superior Court granting

summary judgment in favor of the defendants, Ford Motor Company and Tasca Automotive Group.

This appeal came before the Court for oral argument on November 1, 2017, pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal should not be

summarily decided. After a close review of the record and careful consideration of the parties’

arguments (both written and oral), we are satisfied that cause has not been shown and that the

appeal may be decided at this time. For the reasons set forth herein, we affirm the judgment of the

Superior Court.

       On February 1, 2011, plaintiff filed a pro se complaint alleging that defendants were liable

for the injuries that he allegedly sustained in a motor vehicle accident on February 7, 2008. The

plaintiff alleged that defendants “defectively designed and/or manufactured” the airbags in his 2006

Ford F-150 pickup truck and that, as a result, the airbags failed to deploy at the time of the accident;

he further alleged that this purported failure caused him to suffer “a severe head injury.”

       The defendants twice moved for summary judgment. On July 29, 2013, a justice of the

Superior Court denied without prejudice defendants’ first joint motion for summary judgment on

the basis of the justice’s view that defendants’ expert had failed to include certain material

                                                 -1-
information in the affidavit setting forth his expert opinion, which affidavit had been submitted in

support of defendants’ motion. After expressly acknowledging plaintiff’s pro se status, the hearing

justice explained to plaintiff the nature of his burden in litigation of this sort: “[I]n order to pursue

this case you need to have evidence to support your case.” He further advised plaintiff that he would

need “an expert [witness] to testify on [his] behalf” as well as evidence to rebut the opinion of

defendants’ expert. Subsequent to this hearing, plaintiff indicated that he had retained an expert

witness, one Stephen Benanti.

       On December 2, 2015, defendants again jointly moved for summary judgment, and a

hearing was conducted as to that motion on April 12, 2016 before a different justice of the Superior

Court. In ruling on the December 2 motion, the hearing justice noted that “plaintiff ha[d] not

presented any evidence that the air bags were defective” so as to rebut the new affidavit of

defendants’ expert, which stated that plaintiff’s pickup truck had “performed properly in the subject

accident and d[id] not exhibit any design or manufacturing defects.” The plaintiff averred at the

April 12 hearing that his expert, Mr. Benanti, was not able to submit rebuttal evidence with respect

to the affidavit of defendants’ expert because Ford had “refused to answer [certain] questions.” The

plaintiff contended that Mr. Benanti would need those questions to be answered so as to be able to

prepare his own expert opinion. 1 The hearing justice noted that, despite the fact that he had been

provided with “more than sufficient time” within which to conduct discovery, plaintiff had never

moved to compel defendants to respond to any questions. 2 Citing the lack of evidence supporting



1
       The record reflects that the “questions” referred to by plaintiff had been filed by plaintiff in
the Superior Court on March 7, 2016 in a document entitled “Response.”
2
       Before this Court, plaintiff references Rule 56(f) of the Superior Court Rules of Civil
Procedure and argues that the hearing justice should have granted him a continuance so that he
might have conducted additional discovery. However, at the April 12, 2016 summary judgment
hearing, plaintiff neither moved for a continuance nor submitted an affidavit, as required by Rule
                                                  -2-
plaintiff’s claims, the hearing justice concluded that plaintiff had not demonstrated the existence of

a genuine issue of material fact as to whether the airbags were defective and that, therefore,

defendants were entitled to judgment as a matter of law. Accordingly, he granted defendants’ joint

motion for summary judgment.

       It is well established that this Court reviews the grant of a motion for summary judgment in

a de novo manner, applying the same standards and rules as did the hearing justice. Beauregard v.

Gouin, 66 A.3d 489, 493 (R.I. 2013). It is also a basic principle that “[t]he party opposing summary

judgment has a duty to establish that a genuine issue of material fact exists and may not rest solely

upon allegations and denials in the pleadings.” CACH, LLC v. Potter, 154 A.3d 939, 943 (R.I. 2017)

(internal quotation marks omitted). We will affirm the trial court’s grant of summary judgment

“only if, after reviewing the admissible evidence in the light most favorable to the nonmoving party,

we conclude that no genuine issue of material fact exists and that the moving party is entitled to

judgment as a matter of law.” Great American E & S Insurance Co. v. End Zone Pub & Grill of

Narragansett, Inc., 45 A.3d 571, 574 (R.I. 2012) (internal quotation marks omitted).

       After a thorough review of the record, it is clear that the plaintiff failed to submit competent

evidence sufficient to raise a genuine issue of material fact as to whether the airbags in his truck

were defective. See Moura v. Mortgage Electronic Registration Systems, Inc., 90 A.3d 852, 856

(R.I. 2014). We are aware that the plaintiff has been proceeding pro se; however, “[e]ven if a

litigant is acting pro se, he or she is expected to familiarize himself or herself with the law as well

as the rules of procedure.” CACH, LLC, 154 A.3d at 942 n.3 (internal quotation marks omitted). In

the instant case, the plaintiff failed to submit an affidavit from his expert, Mr. Benanti, to rebut the



56(f), explaining why he was unable to present evidence supporting his opposition to defendants’
joint motion for summary judgment. Accordingly, plaintiff’s argument in regard to Rule 56(f) is not
properly before us on appeal.
                                                 -3-
opinion of the defendants’ expert that the airbags in the truck functioned properly on the day of the

accident and that their failure to deploy was not due to any defect in the airbags. Moreover, the

plaintiff failed to present any other competent evidence that would create a genuine issue of

material fact as to whether the airbags were defective. Accordingly, it is our view that the hearing

justice did not err in granting summary judgment in favor of the defendants.

       For the foregoing reasons, we affirm the Superior Court’s grant of summary judgment. The

record may be returned to that tribunal.



       Entered as an Order of this Court this 22nd day of February, 2018.

                                                            By Order,



                                                            __________/s/_____________
                                                            Clerk




                                                -4-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        James Costantino v. Ford Motor Company et al.
                                     No. 2016-154-Appeal.
Case Number
                                     (PC-11-586)
Date Order Filed
                                     February 22, 2018
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.

Source of Appeal                     Providence County Superior Court


Judicial Officer From Lower Court    Associate Justice Richard A. Licht

                                     For Plaintiff:

                                     James Costantino, Pro Se
Attorney(s) on Appeal                For Defendants:

                                     Adam A. Larson, Esq.
                                     Christopher Howe, Esq.




SU-CMS-02B (revised November 2016)